                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT L. COLLINS BEY,

                               Plaintiff,
        v.                                                                  ORDER

 TONEY ASHWORTH, CAPTAIN TRATTELS,                                       17-cv-784-jdp
 TIM DOUMA, and MICHAEL MEISNER,

                               Defendants.


       Plaintiff Robert L. Collins Bey, appearing pro se, is an inmate at the Wisconsin Secure

Program Facility. He alleges that prison officials violated his constitutional right to due process

in a conduct-report proceeding that led to him being placed in segregation for a year. He

contended that there were numerous procedural problems with the conduct-report proceedings,

such as not being given enough time to prepare, not being allowed to have his witnesses attend

the hearing, and being convicted on insufficient evidence.

       I screened Collins Bey’s complaint and dismissed most of his due process claims because

the Due Process Clause requires only that he receive “‘informal, nonadversarial due process.’”

Dkt. 14, at 2–3 (quoting Westefer v. Neal, 682 F.3d 679, 684 (7th Cir. 2012)). Between the

initial screening order and an order granting Collins Bey reconsideration of that order, I allowed

him to proceed on claims against Toney Ashworth and Captain Trattels for failing to act as

neutral decisionmakers, and against defendant reviewers Tim Douma and Michael Meisner for

failing to intervene after being alerted about Ashworth and Trattels’s bias. See Dkt. 14 and

Dkt. 16. Collins Bey continued to press additional claims, but I told him that his current

allegations supported only the claims against Ashworth, Trattels, Douma, and Meisner; he
would have to file an amended complaint if he wanted to bring additional claims. Dkt. 23, at

2.

       Collins Bey has now submitted a proposed amended complaint. Dkt. 24. Under Federal

Rule of Civil Procedure 15(a)(2), I “should freely give [a plaintiff] leave [to amend] when

justice so requires.” But because Collins Bey’s proposed amended complaint does not state any

new claims for relief, I will deny him leave to amend. Collins Bey does not directly explain what

he has changed in the new complaint; I identify the following changes below.

       Collins Bey now says that in addition to being sentenced to segregation status for about

a year, his placement in segregation caused him to lose the ability to earn good-time credits. I

take him to be saying that this loss of the potential to accrue good-time credit means that he

was entitled to more extensive due process protections than those discussed in Westefer, and

therefore he should be allowed to proceed on additional due process claims about the various

ways that officials failed to follow state procedures in his disciplinary process. But this court

has previously held that prisoners are not deprived of a liberty interest when they lose the

ability to earn good-time credits because of a segregation placement. Wheeler v. Dep’t of Corr.,

No. 03-cv-576-bbc, 2003 WL 23100288, at *5 (W.D. Wis. Nov. 14, 2003) (citing Higgason v.

Farley, 83 F.3d 807, 809–10 (7th Cir. 1996) (denying inmate access to educational program

for which he would be eligible for good-time credits did not infringe liberty interest)). Because

there is no liberty interest associated with the loss of the ability to earn good-time credits—as

opposed to the elimination of good time already earned—Collins Bey’s claims are still limited

to claims about deprivations of the informal process guaranteed by Westefer.

       Collins Bey attempts to bring a claim against defendant Mary Leiser for acting against

his interest as his staff advocate, going so far as to say that he was guilty at the hearing. But


                                               2
due process does not require prison officials to appoint a lay advocate to assist inmates during

disciplinary hearings unless the inmate is illiterate or where the complexity of the issues makes

it nearly impossible for the inmate to respond to the charges on his own. Wilson-El v. Finnan,

263 F. App’x 503, 506 (7th Cir. 2008)). Collins Bey does not allege that this is the case, so he

has no claim against Leiser regardless of her effectiveness as an advocate.

       Collins Bey attempts to bring claims against all of the defendants for working together

against him. He says that defendant prison officials have “initiated and carried out a campaign

of retaliatory actions” against him because in 1982 he was convicted of killing two police

officers. Dkt. 24, at 5. He says that he is innocent of those crimes, but that DOC officials have

labeled him as a “cop killer” and have singled him out for harassment ever since. But with the

exception of defendant Douma—against whom he has already stated a claim—Collins Bey does

not allege what each defendant did to participate in this “campaign,” or how he knows that

each of the defendants took an adverse action against him for the purpose of retaliating against

him. Conspiracy claims must be pleaded with specificity and cannot rest on vague, ill-defined

allegations. See Ryan v. Mary Immaculate Queen Ctr., 188 F.3d 857, 860 (7th Cir. 1999).

Without allegations tying each defendants’ conduct together as part of an overarching scheme,

his claims against each defendant is limited to that defendant’s direct conduct. As discussed in

my previous orders, most of defendants’ alleged misconduct in the disciplinary process does

not support a due process claim because of the limited due process protections he is afforded

under Westefer.

       The fact that Collins Bey calls defendants’ actions retaliatory does not change this. His

allegations do not support any First Amendment retaliation claims because he does not allege




                                               3
that defendants harmed him because of his protected speech; he says that they treated him

poorly because of the nature of his conviction.



                                           ORDER

       IT IS ORDERED that plaintiff Robert L. Collins Bey’s motion for leave to amend his

complaint, Dkt. 24, is DENIED.

       Entered August 28, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              4
